Citation Nr: 1116621	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  04-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral elbow and wrist disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a hearing before the Board in January 2007.  The Veteran's claim was remanded for additional development in May 2007 and December 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is again necessary before a decision on the merits of the claim can be reached.  

The Veteran's service medical records show that he sustained a laceration of the fourth and fifth digits of the left hand while trying to get into a locked car in July 1976.  The wound was wrapped with a one-quarter inch steri-strip and Band-Aid covered with gauze.  In October 1977, the Veteran reported a painful palm including the middle, ring, and fifth finger of the right hand for two weeks.  The Veteran indicated that he "pulled the skins off aircraft and pounded the panel with a closed fist" two weeks prior.  X-rays of the right hand and wrist were normal.  He was assessed with a transient occupational contusion.  

VA outpatient treatment reports reflect treatment for right and left upper extremity neurological symptoms and a June 2004 nerve conduction study revealed a right ulnar nerve lesion around the elbow and left S1 nerve radiculopathy.  


The Veteran's claim was remanded in May 2007 for the purpose of obtaining a VA examination and medical opinion.  An August 2007 VA examination report did not include x-rays of wrists, but x-rays of the elbows revealed bilateral olecranon spurs.  The examiner failed to provide an opinion as to the etiology of the elbow disability.  

The Veteran's claim was remanded again in December 2009 for the purpose of obtaining a VA examination and medical opinion.  The Veteran underwent a VA orthopedic examination performed by a physician's assistant in February 2010 and he underwent electrodiagnostic testing in March 2010.  X-rays of the elbows and wrists were reported to be normal.  An electromyograph (EMG) revealed a mild right median neuropathy at the wrist or right carpal tunnel syndrome.  Electrodiagnostic evaluation of the left arm shows no evidence of median neuropathy, ulnar neuropathy, or peripheral neuropathy.  The examiner opined that the Veteran's disability of the upper extremities was less likely as not caused by or as a result of service.  The rationale for the opinion was that the Veteran had a history of a few injuries to his hand while in service but they were treated and showed that the symptoms resolved without residuals.  The examiner noted that the Veteran's current complaints in the right arm originated in 1997 and the complaints in the left arm originated in 2006.  The examiner concluded that he was unable to speculate about the true etiology of the conditions but he noted that the Veteran had a history of heavy physical labor related to his military occupation specialty as an aircraft technician.  Consequently, while the examiner opined that the Veteran's disability of the upper extremities was less likely than not caused by military service, the examiner also noted that the Veteran had a history of heavy physical labor related to his military occupation specialty as an aircraft technician.  As such, the examiner contradicts himself and the Board finds the opinion contradictory and not usable for rating purposes.

A remand by the Board confers on the Veteran a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that another opinion is needed on the issue of the etiology of any elbow or wrist disabilities.

Associated with the claims file are VA treatment records dated through October 2008.  Any records dated after October 2008 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims file any VA treatment reports dated after October 2008.

2.  After the above records have been associated with the claims folder, schedule the Veteran for a VA examination with a specialist who has not previously examined him.  The claims folder must be reviewed by the examiner, and the examination report should note that review.  Any indicated tests or studies should be accomplished.  The examiner should provide the current diagnoses of all disabilities of the wrists and elbows (variously diagnosed as bilateral olecranon spurs, a right ulnar nerve lesion around the elbow, a mild right median neuropathy at the wrist or right carpal tunnel syndrome, and a disability of the upper extremities).  Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that each disability of the wrists, elbows, or upper extremities is related to the Veteran's service, including the injuries to his left and right hand in service and his job duties as an aircraft maintenance technician.  The examiner should provide the requested opinion for each diagnosed disability.  The examiner should provide a rationale for all opinions and reconcile those opinions with the evidence of record.  

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


